By the Court.
Under the pleadings and evidence, the plaintiff was entitled to recover, at law, upon the covenants as to two thirds of the land, but it appeared that in equity he was entitled to recover only upon the covenants applicable to one sixth; the plaintiff having elected to have his damages assessed for the one sixth to which he was entitled in equity, *80as the damages for the breach of the covenants, and they having been so assessed, the defendant has no ground of complaint; and the sum assessed being less than the ad damnum, there will be no difficulty in entering judgment for the amount of the finding. . Exceptions overruled.